PER CURIAM.
We have examined and considered the record in this case in the light of briefs filed, and have also reviewed the evidence, pursuant to subparagraph’ (2) of section 924.32, Florida Statutes 1951, F.S.A., to determine if the interests of justice require a new trial, with a result that we find that no reversible error is made to appear and that the evidence does not reveal that the ends of justice require that a new trial be awarded.
Affirmed.
ROBERTS, C. J., and TERRELL, THOMAS, SEBRING, HOBSON, MATHEWS and DREW) JJ., concur.